Citation Nr: 1219444	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-15 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318. 


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1976 to May 1980.  He died in June 2008, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008 decision of the Department of Veterans Affairs (VA) Regional Office Pension Center in Milwaukee, Wisconsin.  [Due to the location of the appellant's residence, the jurisdiction of her appeal remains with Regional Office (RO) in North Little Rock, Arkansas.]

Following the August 2008 denial, the appellant filed an October 2008 notice of disagreement (NOD) with respect to the denial of the claims seeking entitlement to DIC benefits pursuant to the provisions of 38 U.S.C. §§ 1310 and 1318.  A Statement of the Case (SOC) was issued in May 2009, and the appellant subsequently submitted a statement, date stamped as having been received in May 2009, in which she expressed her desire to continue her appeal.  The RO appears to have accepted this statement in lieu of a VA Form 9, and these issues were subsequently readjudicated in the February 2012 Supplemental Statement of the case (SSOC) and certified to the Board in February 2012.  Accordingly, while the record does not appear to indicate that a VA Form 9 was filed with respect to the issues on appeal, based on the actions of the RO and communications from the appellant, the Board will construe her statement, received in May 2009, as having been a timely substantive appeal with respect to the August 2008 decision.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in June 2008 at the age of 53 years and that the immediate cause of his death was end stage heart disease.  
2.  At the time of the Veteran's death, service connection had been established for a dysthymic disorder (70 percent disabling) and hypertension (rated as noncompensably disabling).  The Veteran was also in receipt of a total disability rating due to individual unemployability (TDIU), effective from July 25, 2005, at the time of his death.  

3.  Competent medical evidence of record is in equipoise as to whether the Veteran's service-connected hypertension caused or otherwise contributed materially in producing or accelerating his death.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, the requirements for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.302, 3.303, 3.312 (2011). 

2.  The appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002).  38 C.F.R. § 3.22 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for the Cause of the Veteran's Death

      A.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.  

Nevertheless, in the decision below, the Board is granting the appellant's claim for service connection for the cause of the Veteran's death, and therefore, the benefit sought on appeal is being granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted in the Board's proceeding to issue the following decision.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

      B.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is entitled to service connection for the cause of the Veteran's death.  A certificate of death indicates that the Veteran died in June 2008 as a result of end stage heart disease.  There were no other significant conditions or underlying causes listed.  

As the time of his death, the Veteran was service-connected for a dysthymic disorder (70%) and hypertension (0%).  In addition, the Veteran was in receipt of a TDIU, effective from July 25, 2005.  

The appellant contends that the Veteran's service-connected disabilities caused or contributed to his death.  Specifically, she contends that his service-connected hypertension contributed to his heart problems, which accelerated his demise.  

While the Veteran's service treatment records are clear for any complaints of, or treatment for, heart problems, they do reflect the Veteran's history of high blood pressure (hypertension).  The report of his May 1980 separation examination shows that his heart was in normal condition.  However, the treatment provider who conducted the examination did acknowledge the Veteran's history of high blood pressure in the examination report.  

The post-service medical evidence of record includes VA treatment records dating from May 1995 to June 2008, and private treatment records issued by various treatment facilities and physicians, dating from September 2000 to April 2008.  These records indicate that the Veteran was confronted with numerous health problems and disabilities, including but not limited to, hypertension, depression, multiple sclerosis, atherosclerotic heart disease, diabetes mellitus, and a traumatic brain injury resulting from a motor vehicle accident (MVA) in 2000, during the years prior to his death.  The majority of these records reflect ongoing treatment and care provided for the Veteran's multiple sclerosis.  

Records issued at Baptist Health Medical Center in Little Rock, Arkansas, reflect that the Veteran suffered a myocardial infarction in December 2006, and underwent a selective coronary angiography and left heart catheterization with ventriculogram, the results of which revealed significant three vessel coronary artery disease and low-normal left ventricular (LV) function.  The Veteran subsequently underwent a three vessel coronary artery bypass grafting (CABG) procedure and his discharge diagnoses included unstable angina, small non-Q wave myocardial infarction, traumatic brain injury and multiple sclerosis.  

Follow up records issued from the Heart Clinic Arkansas, and dated in February 2007 and September 2007, reflect diagnoses of hyperlipidemia, hypertension, and atherosclerosis - coronary artery bypass vein graft.  During both treatment visits, the physician noted that, while the Veteran's blood pressure was well controlled, his hypertension did serve as a cardiac risk factor.  

The Veteran's claims file was reviewed by a VA physician in March 2009, at which time, the examiner took note of the Veteran's medical history, which was positive for hypertension and coronary artery disease, as well as a CABG procedure.  However, while the examiner acknowledged that "longstanding hypertension can be a contributing factor to atherosclerotic heart disease", he noted that, because the clinical notes and follow-up treatment records relating to the Veteran's CABG procedure, were unavailable, it would be very difficult to assess whether the Veteran's death was related to his service-connected hypertension.  According to the examiner, due to the lack of information, he could not resolve the issue of whether the Veteran's death was related to his service-connected hypertension without resorting to speculation.  

Another VA medical opinion was obtained in August 2011, at which time, the examiner reviewed the Veteran's medical records and noted that the Veteran had a history of coronary artery disease and hypertension and was status postoperative for a CABG.  After reviewing the clinical records surrounding the Veteran's December 2006 CABG procedure, the examiner determined that the Veteran's heart problems were not due to his hypertension.  In providing an explanation for his opinion, the examiner relied on the December 2006 catheterization report which showed significant coronary disease leading to a CABG, and found nothing in this report that would lead "one to think that the basic coronary artery disease was secondary to hypertension."  

In a more recent letter (dated in December 2011), the Veteran's private physician, K.W., M.D., indicated that he had treated the Veteran for several years, and noted that the Veteran had had multiple health problems, to include hypertension, multiple sclerosis, hypercholesterolemia, and a closed head injury, for a number of years.  Dr. K.W. also took note of the Veteran's myocardial infarction and subsequent CABG procedure in late 2006.  According to Dr. K.W., the Veteran's hypertension directly contributed to his heart problems.  

The Board notes that the evidence of record contains one negative medical opinion and one positive medical opinion.  As with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  That is to say, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question.  

To that end, the Board places more weight on the December 2011 private opinion issued by Dr. K.W.  Throughout her appeal, the appellant has contended that Dr. K.W. was the Veteran's family physician, and, in his letter, Dr. K.W. noted that he had treated the Veteran for a number of years, and indicated a personal knowledge of the Veteran having suffered from hypertension for many years.  While it is unclear whether Dr. K.W. reviewed the Veteran's claims file, based on his discussion of, and familiarity with, the Veteran's medical history, Dr. K.W. has conveyed a thorough understanding of the relevant facts surrounding the Veteran's medical history.  

While the August 2011 VA examiner reviewed the hospital records pertaining to the Veteran's December 2006 myocardial infarction and subsequent CABG procedure, he appears to have solely relied on these records when providing his negative opinion.  Indeed, the examiner failed to address the relevant medical evidence of record which alludes to a possible connection between the Veteran's hypertension and his subsequent heart problems.  Specifically, the examiner failed to discuss the February 2007 and September 2007 follow-up treatment records from the Heart Clinic Arkansas, which indicate that the Veteran's hypertension did serve as a cardiac risk factor.  In addition, the August 2011 VA examiner did not address a portion of the March 2009 VA medical opinion which acknowledged that "longstanding hypertension can be a contributing factor to atherosclerotic heart disease. . . ."  Indeed, in the March 2009 VA opinion, the examiner expressed the need for both the clinical notes regarding the Veteran's December 2006 CABG procedure, as well as his follow-up treatment records, in determining whether the Veteran's death was related to his service-connected hypertension.  As previously discussed, the August 2011 VA medical opinion focused solely on the December 2006 hospital records pertaining to the Veteran's CABG procedure, and did not contain any discussion of his follow-up treatment records.  

As such, the August 2011 medical opinion is based on an incomplete and inaccurate factual premise and does not provide a complete rationale.  Therefore, it is of little probative value because it is not predicated on an accurate factual history and thorough review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (which stipulates that the probative value of a medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise).  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Furthermore, the Board concludes that a remand is not necessary here to obtain another medical opinion to decide the claim as the medical opinion of record is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Thus, in light of the positive December 2011 letter, as well as the additional supportive medical evidence of record, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether the Veteran's service-connected hypertension did in fact aid or lend assistance to the production of his death.  

Therefore, to the extent that there is any reasonable doubt, that doubt will be resolved in the appellant's favor.  Accordingly, the Board concludes, based on the medical evidence discussed above, that the Veteran's death was, at least in part, causally related to his service-connected hypertension.  Therefore, the Board concludes that service connection for the cause of the Veteran's death is warranted.  

II.  Entitlement to DIC benefits under 38 U.S.C. § 1318

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See, generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997).  Because, in the current appeal, the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).  [In light of this basis of outcome, no discussion of VA's duties to notify and to assist is necessary.]






(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death, pursuant to the provisions of 38 U.S.C.A. § 1310, is granted.  

The claim for entitlement to DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is dismissed as moot.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


